1    Matthew I. Knepper, Esq.
     Nevada Bar No. 12796
2
     Miles N. Clark, Esq.
3    Nevada Bar No. 13848
     KNEPPER & CLARK LLC
4    10040 W. Cheyenne Ave., Suite 170-109
     Las Vegas, NV 89129
5
     Phone: (702) 825-6060
6    Fax: (702) 447-8048
     Email: matthew.knepper@knepperclark.com
7    Email: miles.clark@knepperclark.com
8
     David H. Krieger, Esq.
9    Nevada Bar No. 9086
     HAINES & KRIEGER, LLC
10   8985 S. Eastern Ave., Suite 350
     Henderson, NV 89123
11
     Phone: (702) 880-5554
12   Fax: (702) 385-5518
     Email: dkrieger@hainesandkrieger.com
13
     Attorneys for Plaintiff
14

15                               UNITED STATES DISTRICT COURT

16                                    DISTRICT OF NEVADA
17   GARY HARMON,                                   Case No.: 2:18-cv-00870-APG-VCF
18
                    Plaintiff,
19                                                STIPULATION AND ORDER
     vs.
20                                                DISMISSING ACTION WITH
     DITECH FINANCIAL, LLC fka GREEN TREE PREJUDICE AS TO DITECH
21
     SERVICING, LLC, a Delaware limited liability FINANCIAL, LLC FKA GREEN TREE
22   corporation; EXPERIAN INFORMATION SERVICING, LLC, ONLY
     SOLUTIONS, INC.; and TRANS UNION, LLC,
23
                    Defendants.
24          Plaintiff Gary Harmon and Defendant DITECH FINANCIAL, LLC fka GREEN TREE
25
     SERVICING, LLC, hereby stipulate and agree that the above-entitled action shall be dismissed
26
     with prejudice in accordance with Fed. R. Civ. P. 41 (a)(2) as to, and ONLY as to, DITECH
27

28   STIPULATION AND ORDER DISMISSING ACTION WITH PREJUDICE AS TO DITECH FINANCIAL, LLC
     FKA GREEN TREE SERVICING, LLC, ONLY - 1
1    FINANCIAL, LLC fka GREEN TREE SERVICING, LLC. Each party shall bear its own its
2
     own attorney’s fees and costs of suit.
3
            Dated November 2, 2018.
4

5     /s/ Matthew I. Knepper                    /s/ Andrew A. Bao
      Matthew I. Knepper, Esq.                  Andrew A. Bao, Esq.
6
      Nevada Bar No. 12796                      Nevada Bar No. 10508
7     Miles N. Clark, Esq.                      WOLFE & WYMAN LLP
      Nevada Bar No. 13848                      6757 Spencer Street
8     KNEPPER & CLARK LLC                       Las Vegas, NV 89119
      Email: matthew.knepper@knepperclark.com   Email: aabao@wolfewyman.com
9
      Email: miles.clark@knepperclark.com
10                                              Counsel for Defendant
      David H. Krieger, Esq.                    Ditech Financial, LLC fka Green Tree
11    Nevada Bar No. 9086                       Servicing, LLC
      HAINES & KRIEGER, LLC
12
      Email: dkrieger@hainesandkrieger.com
13
      Counsel for Plaintiff
14

15
      /s/ Andrew J. Sharples
      Jennifer L. Braster, Esq.                  IT IS SO ORDERED.
16    Nevada Bar No. 9982
      Andrew J. Sharples, Esq.
17    Nevada Bar No. 12866
18
      NAYLOR & BRASTER
      1050 Indigo Drive, Suite 200                ________________________________
19    Las Vegas, NV 89145                         UNITED STATES DISTRICT JUDGE
      Email: jbraster@nblawnv.com                 Dated: November 5, 2018.
20    Email: asharples@nblawnv.com
21
      Katherine A. Neben, Esq.
22    Nevada Bar No. 14590
      JONES DAY
23    3161 Michelson Drive, Suite 800
24
      Irvine, CA 92612

25    Counsel for Defendant
      Experian Information Solutions, Inc.
26

27

28   STIPULATION AND ORDER DISMISSING ACTION WITH PREJUDICE AS TO DITECH FINANCIAL, LLC
     FKA GREEN TREE SERVICING, LLC, ONLY - 2
